Citation Nr: 0117745
Decision Date: 08/22/01	Archive Date: 09/12/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  96-30 308	)	DATE AUG 22, 2001
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


ORDER

The following corrections are made in a decision issued by the Board in this case on July 5, 2001:

On page 3 of the decision, and prostatitis should be added to the first sentence of the first full paragraph; the sentence should therefore read:  The veteran also appealed an RO decision denying service connection for arthritis of the thoracic spine, elbows, fingers and ankles, and for increased ratings for hearing loss, an ulcer/irritable bowel syndrome, epididymitis, and prostatitis.

On page 17 of the decision, an additional paragraph is to be added following the first full paragraph of the page:

In August 2000, the RO received a claim for an increased evaluation for prostatitis with urethral stricture and a claim for a total rating based upon convalescence for treatment under 38 C.F.R. § 4.30 for this disorder.  A November 2000 rating decision denied an evaluation in excess of 20 percent for prostatitis with urethral stricture, and denied a total rating based upon convalescence.  The veteran was informed of that decision and appellate rights in November 2000.  In January 2001, within the one year appellate period, the veteran filed a notice of disagreement with the November 2000 rating decision as to the denial of the increased evaluation.  The veteran again raised this point at the February 2001 hearing before the undersigned sitting at the RO.

On page 17 of the decision, and prostatitis should be added to the action paragraph number 1; that paragraph is modified to read:

The RO is requested to issue the veteran and his representative an appropriate statement of the case concerning his claims for service connection for arthritis of the thoracic spine, elbows, fingers and ankles, and his claims for higher evaluations for hearing loss, ulcer/irritable bowel syndrome, epididymitis and prostatitis with urethral stricture.

On page 18 of the decision, and prostatitis is added to action paragraph number 3; that paragraph is modified to read:

If a timely substantive appeal has been received with respect to the veterans claims for service connection for arthritis of the thoracic spine, elbows, fingers and ankles, and his claims for higher evaluations for hearing loss, ulcer/irritable bowel syndrome, epididymitis, and prostatitis with urethral stricture then the claims should be returned to the Board for appellate action.  The veteran and his representative are reminded that Board jurisdiction is limited to those issues in which a timely substantive appeal is received following the issuance of a statement of the case.  38 C.F.R. §§ 20.101, 20.200 (2000).



		
	R. F. WILLIAMS
	Member, Board of Veterans Appeals



Citation Nr: 0117745	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  96-30 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease and hyper- cholesterolemia.

2.  Entitlement to the initial assignment of a compensable 
evaluation for traumatic arthritis of the cervical spine, 
from December 1, 1994 to March 10, 1996, and to a rating in 
excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

The veteran retired in November 1994 after more than 23 years 
of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1996 and December 1999 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied service 
connection for cardiovascular disease and 
hypercholesterolemia (elevated serum or blood cholesterol), 
respectively; and an August 1995 RO decision, which granted 
service connection and assigned a zero percent rating for 
arthritis of the cervical spine.  (The Board finds that the 
veteran timely appealed the assignment of a compensable 
rating in a VA Form 9, received by the RO in July 1996.)  A 
subsequent RO decision in September 1996 granted an increased 
rating to 10 percent for the veteran's cervical spine 
disorder, effective from March 11, 1996; hence, the issues 
that remains in appellate status is entitlement to the 
initial assignment of a compensable evaluation for traumatic 
arthritis of the cervical spine, from December 1, 1994 to 
March 10, 1996, and to a rating in excess of 10 percent 
thereafter.  See AB v. Brown, 6 Vet. App. 35 (1993).

Several other claims have been appealed by the veteran and 
were developed for appellate review.  Specifically, in a June 
1996 substantive appeal, the veteran perfected his appeal of 
the initial evaluations assigned for his degenerative disc 
disease of the lumbar spine and arthritis of the knees.  He 
also perfected his appeal of the RO's denial of service 
connection for arthritis of the shoulders in a May 1997 
substantive appeal.  However, in December 1999 
correspondence, the veteran withdrew his appeal with respect 
to a higher initial evaluation of the left knee, and January 
2000 correspondence indicated his satisfaction with respect 
to the initial evaluation assigned to his right knee.  In 
December 2000 correspondence, the veteran informed the RO 
that he was withdrawing his appeal with respect to the 
initial evaluation assigned for his degenerative disc disease 
of the lumbar spine and service connection for arthritis of 
the bilateral shoulders.  Accordingly, these issues are no 
longer in appellate status.

The veteran also appealed an RO decision denying service 
connection for arthritis of the thoracic spine, elbows, 
fingers and ankles, and for increased ratings for hearing 
loss, an ulcer/irritable bowel syndrome, and epididymitis.  
However, as the RO has not issued a statement of the case 
pertaining to these additional claims, they are addressed in 
the remand appended to this decision.

At the time of his hearing before the undersigned Member of 
the Board sitting at the RO in Phoenix in February 2001, the 
veteran submitted additional medical evidence with a waiver 
of initial RO consideration.  38 C.F.R. § 20.1304(c) (2000).


FINDINGS OF FACT

1.  There is no medical evidence of cardiovascular disease.

2.  There is laboratory evidence of an elevated serum 
cholesterol but such is a laboratory finding; there is no 
underlying disease or disability and no secondary functional 
impairment.

3.  The veteran's service-connected arthritis of the cervical 
spine is manifested by tenderness and slight, but no more 
than slight, limitation of motion.  


CONCLUSIONS OF LAW

1.  A claimed cardiovascular disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (2000).

2.  An elevated blood cholesterol is not a disability for VA 
compensation purposes.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (2000).

3.  The criteria for a 10 percent evaluation for traumatic 
arthritis of the cervical spine have been met, from December 
1, 1994.  38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.71a 
Diagnostic Code 5290 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475 (2000).

4.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the cervical spine have not been 
met.  38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.71a 
Diagnostic Code 5290 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a)).  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication which information 
and evidence must be provided by the claimant and which will 
be obtained by VA.  If VA is unable to obtain information, it 
must notify the claimant which records have not been secured, 
explain the efforts made to obtain those records and describe 
any further action which VA will take.  If the records sought 
are Federal department or agency records, VA must continue 
its efforts unless it is reasonably certain that such records 
do not exist or that further efforts to obtain them would be 
futile.  

The Board finds that the VA's expanded duty to assist has 
been met with respect to both claims now on appeal.  Complete 
private and VA treatment records have been obtained, and the 
veteran has been provided numerous VA examinations during the 
course of this claim.  The veteran has not identified 
relevant records that have not been obtained, and the Board 
can thus adjudicate these claims under the heightened 
requirements of the Act.  The Board also notes that, in a 
supplemental statement of the case issued in December 2000, 
the RO cited to VCAA and denied the claim for service 
connection for cardiovascular disease and 
hypercholesterolemia on the merits.  

I.  Service Connection

The veteran is claiming that service connection is warranted 
for cardiovascular disease, to include hypercholesterolemia.  
He asserts that he had chest pains and elevated cholesterol 
readings while on active duty.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303 (2000).  With respect to a chronic disability 
subject to presumptive service connection, such as 
cardiovascular disease, evidence that the chronic disorder 
was manifested to a compensable degree within the prescribed 
period, one year, is sufficient to establish service 
connection.  See 38 C.F.R. §§ 3.307, 3.309; Traut v. Brown, 6 
Vet. App. 498, 502 (1994).  Alternatively, a claim may be 
granted based upon the application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In August 1987, the veteran had complaints of periodic 
pressure in his chest, associated with multiple premature 
ventricular contractions and marginally elevated T3 uptake.  
He was referred to a non-service department cardiac 
consultation, which was provided by the Louisiana Cardiology 
Associates in September 1987.  A multistage treadmill stress 
test was given for the purposes of ruling out 
arteriosclerotic coronary vascular disease.  There was no 
chest pain or arrhythmia, and exercise tolerance was 
described as excellent.  The test did not show 
arteriosclerotic coronary vascular disease, and the private 
cardiologist gave the opinion that the chest pain was 
musculoskeletal, gastrointestinal or stress-related.  

A January 1989 annual examination report noted that the 
veteran's heart and vascular system were normal, as was an 
EKG.  Cholesterol was 221.  In September 1993, the veteran 
again had complaints of chest pain.  He was admitted to a 
service department hospital, and cardiac enzymes were 
reviewed for a possible myocardial infarction.  An exercise 
test was given without resulting chest pain or discomfort.  
The chest pain was deemed of noncardiac in origin.  Again in 
January 1994, the veteran had complaints of chest pain.  An 
EKG was negative, as was a chest X-ray.  He was diagnosed 
with flu.

A July 1994 retirement examination report recorded a blood 
pressure reading of 120/76.  The veteran's heart and vascular 
systems were described as normal, and an EKG showed a normal 
sinus rhythm.  An X-ray taken the previous month showed a 
normal chest.  Blood tests showed a cholesterol reading of 
249.  He did report a history of a palpating heart and chest 
pressure, however.

As a result of this claim, the RO afforded the veteran a 
cardiovascular examination in April 1996.  The examiner noted 
the veteran's history of chest pain and resulting work-ups, 
which did not show heart disease.  The veteran denied current 
cardiac complaints, but a risk factor of hypercholesterolemia 
(high cholesterol) was noted.  The examiner described the 
veteran as in no acute distress.  Blood pressure was 120/70, 
and pulse was 68, with a regular rate and rhythm.  There were 
no gallops, murmurs or rubs.  As a result of the examination, 
the examiner stated that there was no evidence of cardiac 
disease.  In May 1996, the veteran sought VA treatment for 
atypical chest pain, which was characterized as probably 
musculoskeletal.  

In September 1998, the veteran sought private treatment for 
illnesses other than cardiac problems.  A blood pressure 
reading of 128/106 was recorded, which was a surprise to the 
veteran.  By October 1999, however, the veteran's blood 
pressure had dropped to 118/84, but cholesterol was described 
as high at 303.  A January 2001 VA heart image found the 
veteran's heart to be normal.  However, March 2001 
correspondence from J. C. M., M.D., to S. V., M.D., related 
that the veteran had high blood pressure.  A blood pressure 
reading was not related in that correspondence.

The veteran was provided a hearing before the undersigned 
Member of the Board at the RO in February 2001.  He testified 
that his cholesterol was first noted to be elevated during 
his active service, beginning in 1987.  He continued that his 
cholesterol had continued to be high, and that his blood 
pressure was noted to be elevated.  Finally, the veteran 
testified that he served as a hospital corpsman for many 
years, and in his experience, high cholesterol and 
hyperlipidemia were diseases.

In light of the above, the Board must find that the 
preponderance of the evidence is against this claim.  As to 
the veteran's claim for service connection for a 
cardiovascular disease other than high cholesterol and 
hyperlipidemia, the medical evidence does not reflect that 
the veteran has an underlying current diagnosis of 
cardiovascular disease.  While it is undisputed that the 
veteran had complaints of chest pain during service, numerous 
evaluations failed to show cardiovascular disease.  Likewise, 
the evidence post-service does not reflect a current 
diagnosis of cardiovascular disease.  The Board has 
considered the medical evidence of an elevated blood pressure 
reading (128/106) in September 1998.  However, note 1 to 
Diagnostic Code 7101 provides that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1.  In this case, the 
veteran has displayed a single blood pressure reading that 
was elevated, and confirmation of the reading taken more than 
once has not been made.  There is thus no medical evidence of 
record that would reflect that the veteran currently has 
hypertension.  Finally, while March 2001 correspondence 
indicated that the veteran has high blood pressure, a blood 
pressure reading was not incorporated, and it appears that 
the veteran was the source of this information, which was not 
necessarily endorsed by the private physician.  Moreover, 
there is no medical opinion that links claimed hypertension 
to service.

As the veteran does not currently have any identifiable 
cardiovascular disease and there is no medical evidence of a 
nexus between claimed hypertension and service,  the Board 
must find that the preponderance of the evidence is against 
the claim for service connection for cardiovascular disease.  
The evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102 (2000).   

Turning to the issue of whether service connection may be 
granted for an elevated serum (blood) cholesterol, the 
veteran has not identified a disability for which 
compensation is payable.  Hypercholesterolemia is, by 
definition, an abnormally large amount of cholesterol in the 
blood.  Dorland's Illustrated Medical Dictionary 792 (28th 
ed. 1994).  The term "disability" as used for VA purposes 
refers to impairment of earning capacity.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  There is no evidence of 
record to suggest that the veteran's hypercholesterolemia 
causes any impairment of earning capacity.  The record does 
not include any competent medical evidence that the veteran 
currently has a disability associated with 
hypercholesterolemia.

The veteran's elevated cholesterol readings represent only a 
laboratory finding, and not an actual disability for which VA 
compensation benefits are payable.  Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  High 
cholesterol itself is not a disease, injury, or disability, 
even though it may be considered a risk factor in the 
development of certain diseases.  

To the extent that the veteran's statements can be construed 
as claiming that his elevated cholesterol is inherently 
disabling or indicative of other disability, as a layman, his 
contentions are not competent medical evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992). 

In sum, the applicable laws and regulations are unambiguous 
and they do not permit a grant of service connection for a 
laboratory finding, absent a showing of related disability by 
disease or injury.  As the veteran's claim is lacking in 
legal merit, denial of the claim advanced by operation of law 
is required.  See Sabonis v. Brown, 6 Vet. App. 426(1994).

II.  Rating for Arthritis of Cervical Spine

The veteran is challenging the initial noncompensable 
evaluation assigned for his traumatic arthritis of the 
cervical spine effective December 1, 1994, as well as the 10 
percent evaluation assigned March 11, 1996.  He asserts that 
neither evaluation adequately compensates for manifestations.

The United States Court of Appeals for Veterans Claims 
(Court) distinguished between an appeal of a decision denying 
a claim for an increased rating from an appeal resulting from 
a veteran's dissatisfaction with an initial rating assigned 
at the time of a grant of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In the latter event, the 
Court, citing the VA's position, held that "staged" ratings 
could be assigned, in which separate ratings can be assigned 
for separate periods of time based on the facts found.  

An August 1995 rating decision granted service connection for 
arthritis of the cervical spine, but found that this 
disability was not disabling to a compensable degree.  During 
the course of this claim, a September 1996 rating decision 
granted a 10 percent evaluation, effective March 11, 1996.  
As the 10 percent evaluation is not the highest rating 
available under the rating schedule, and since the increase 
to 10 percent was a staged rating (effective March 11, 1996), 
the issue of entitlement to a compensable rating for his 
cervical spine disability, from December 1, 1994 to March 10, 
1996, and to a rating in excess of 10 percent thereafter, 
remains in  appellate status.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The veteran informed the examiner who conducted the initial 
VA examination in January 1995 that he was involved in a 
motor vehicle accident in 1990, injuring his neck.  He 
related that he received physical therapy and acupuncture, 
which he stated helped, but that about a year previously, the 
pain had returned.  X-rays showed degenerative changes at the 
C5-6 level.  There was minimal tenderness over the cervical 
spine, and full range of motion.

The veteran was provided another VA orthopedic examination in 
May 1996.  Flexion of the cervical spine was 40 degrees, and 
extension was 30 degrees.  Both lateral motions were 10 
degrees, while rotation was 45 degrees bilaterally.  There 
was some discomfort in all motion of the cervical spine.  
There was no muscle guarding or definite trigger points.  

In July 1996, the veteran sought VA treatment for cervical 
spine pain.  His neck was very tender on the right, and his 
head was shifted forward because of pain.  An X-ray taken in 
July 1996 showed normal alignment, but mild to moderate disc 
space narrowing.  There was no evidence of fracture or 
dislocation.  An October 1996 CT scan of the cervical spine 
showed a small posterior disc bulge at the C3-4 and C4-5 
level, and a small herniation at the C5-6 level.  However, 
there was a large right paramedian disc herniation, with 
probable compression of the exiting right C7 nerve root.  An 
MRI taken the following month showed substantially the same 
results.  In November 1996, the veteran sought follow-up 
treatment.  Cervical spine vertebral tenderness was described 
as substantial.  There was fair biceps and triceps strength.  
A November 1996 follow-up showed that upper extremities had 
normal bulk and tone, and that the neck had full range of 
motion.  The clinician acknowledged the right-sided C6-7 disc 
herniation, but stated that there was no clear radicular 
pattern in the upper extremities.

In January 1997, the veteran received a physical examination 
as a result of an insurance claim from a private physician, 
R. G., M.D.  The resulting report explained that in October 
1996, the veteran was driving an automobile that was stopped 
in traffic at an intersection.  He was struck from behind, 
damaging his automobile.  Thereafter, the veteran had 
increasing complaints of neck pain.

The veteran was provided another VA examination in June 1997.  
The veteran had full forward flexion and backward extension 
of he cervical spine, but with some pain.  A neurological 
component was also conducted.  Cranial nerves were intact, 
and motor strength was 5/5 in both upper extremities.  Rapid 
finger movements were symmetrical.  There was a very slight 
decreased grip on the right in comparison with the left, with 
a suggestion of some mild flattening of the abductor pollicis 
brevis muscle on the right.  Slight increase in pinprick in 
the thumbs bilaterally was also noted.  Nerve conduction 
velocities showed mild right ulnar block and severe left 
ulnar block.  Intermittent C6-7 radiculopathy was diagnosed.  
In November 1997, the veteran sought chiropractic treatment 
from A. S., D.C. for his neck and low back pain.  In mid-
November, the veteran's neck pain was reported to cause 
radiation into the upper extremities, causing hand weakness 
and paresthesia.

In January 1998, the veteran's chiropractor, T. J. S., D.C., 
(Dr. S) issued a report to the veteran's attorney in support 
of the veteran's prosecution of his insurance claim.  Dr. S 
recounted the October 1996 motor vehicle accident that 
culminated in additional orthopedic problems.  The 
chiropractor stated that the veteran informed him that he was 
rear-ended at an intersection while stopped, and that 
immediately after the collision he felt dazed.  Shortly 
thereafter, the veteran reported tightness and stiffness in 
his upper, mid- and lower back.  Dr. S noted that at the time 
of the accident the veteran was employed as a clerk with the 
VA. The chiropractor recounted current findings, which 
included subluxations of the C2-3 and C 5-6 vertebrae, and a 
facet separation at the C5-6 level.  Narrowing of disc space 
at the C5-6 and C6-7 levels was noted.  Dr. S diagnosed the 
veteran with acute moderately severe cervical sprain/strain 
due to hyperflexion and hyperextension type injury.  

Dr. S explained that because of the veteran's pre-accident 
arthritic changes, his cervical spine was more susceptible to 
injury.  However, he continued that prior to the accident the 
veteran's cervical spine disorder had resolved with 
treatment.  The chiropractor stated that the veteran was able 
to maintain employment that at times required heavy lifting, 
and that he was able to maintain an active lifestyle, as for 
example, maintaining his yard.  After the accident, however, 
it was clear that the veteran would no longer be able to 
maintain his previous employment, and the veteran's condition 
deteriorated to the point that he could no longer perform 
household chores.  The chiropractor finally stated that based 
on the veteran's history and physical findings, it was his 
opinion that his current manifestations were the result of 
the October 1996 (post-service) accident.

The veteran was provided a VA neurological examination in 
April 1998.  The veteran reported his symptoms, and the 
examiner noted the history of a motor vehicle accident.  The 
veteran reported surrendering his employment because of his 
various back complaints.  Objectively, the examiner stated 
that there was no atrophy, particularly of the intrinsic hand 
muscles.  Motor strength showed neck flexor and extensor 5/5.  
Biceps, triceps and infraspinatus was also 5/5.  Sensory 
examination was normal in the upper extremities, including 
light touch.  Range of motion of the cervical spine was 
described as slightly decreased.  An MRI showed moderate 
intervertebral disc herniation at the C6-7 level, causing 
impingement upon the C7 nerve root sleeve in the ventral 
lateral surface of the spinal cord.  

In a January 2001 statement, G. L., D.C., (Dr. L) informed 
the RO that he had treated the veteran since January 1999 for 
low back and neck pain.  He stated that the veteran's range 
of motion of the neck was reduced, and that the veteran had 
chronic pain syndrome.  Dr. L also related the results of the 
April 1998 MRI, discussed above.

In February 2001, the veteran received another MRI from 
Carondelet Imaging Center of Tucson.  There was no evidence 
of soft tissue swelling.  At the C2-3 level, facets and the 
disc appeared normal, but there was very slight disc bulging 
at the C3-4.  There was a tiny punctate at the C4-5 level, 
but severe disc degeneration at the C5-6 level with loss of 
height and signal intensity at the disc.  At the C6-7 level, 
there was disc herniation and slight disc bulging at the C7-
T1.  In March 2001 correspondence, J. C. M., M.D., stated 
that the veteran had severe neck and shoulder pain, along 
with pain and paresthesia in both arms.  A sensory 
examination showed decreased pain loss in the entire right 
arm as compared to the left.  

The veteran testified at a Travel Board hearing in February 
2001 that he had neck pain on a daily basis, and that 
radiation of the pain into the arms was a constant problem.  
He acknowledged his post-service motor vehicle accident, but 
stated that his neck problems were diagnosed during service.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2000).  In DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the Court held that 
functional loss due to pain must also be considered in 
evaluating a service-connected orthopedic disorder in which 
the criteria is limitation of motion.  

Both degenerative and post-traumatic arthritis are evaluated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Cervical 
vertebrae are considered groups of minor joints.  38 C.F.R. 
§ 4.45(f).  When it is not possible to separate the effects 
of the service-connected disability from a nonservice-
connected disability, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, and that such signs and symptoms be attributed to the 
service-connected disability.  Mittleider v. West, 11 Vet. 
App. 181 (1998).

Diagnostic Code 5290 evaluates loss of range of motion of the 
cervical spine.  Slight loss of range of motion warrants a 10 
percent evaluation, while moderate loss of range of motion 
warrants a 20 percent evaluation.  Finally, a 30 percent 
evaluation, the highest under this code, is warranted for 
severe loss of range of motion of the cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5290.

In light of the above medical evidence, the Board finds that 
a 10 percent evaluation is warranted under Diagnostic Code 
5290 effective December 1, 1994.  The Board also finds that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent under Diagnostic Code 5290.  At the time 
of his January 1995 VA examination, the veteran had full 
range of motion of the cervical spine, but some tenderness.  
In a like manner, the veteran had only slightly reduced range 
of motion at the time of an April 1998 neurological 
examination.  Excluding for the moment the veteran's 
neurological manifestations, the level of impairment caused 
by this disability has not appreciably changed during the 
course of this claim.  As such, the Board finds that a staged 
rating is not warranted.

The Board finds that a 10 percent evaluation for functional 
loss of motion of the cervical spine due to pain is 
warranted, effective from December 1, 1994.  In this regard, 
the January 1995 VA examination report noted X-ray evidence 
of arthritis and some tenderness.  Under DeLuca, X-ray 
evidence of arthritis, in conjunction with complaints of 
pain, warrant at least the minimal evaluation for loss of 
range of motion, which is 10 percent in claims based upon 
loss of range of motion of the cervical spine.

However, for these same reasons, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent at any point during the claim.  In this 
respect, loss of range of motion has never been characterized 
as more than slight at any time during the course of this 
claim.  There is no objective evidence of disuse atrophy or 
other findings to indicate that pain, flare-ups of pain, 
fatigue, weakness, or other symptoms result in any additional 
functional limitation to a degree that would support a rating 
in excess of 10 percent under Code 5290. 

The Board has also considered the applicability of other 
diagnostic codes.  In the absence of ankylosis, the Board 
must find that an evaluation under Diagnostic Code 5287 is 
not warranted.  The veteran has argued that Diagnostic Code 
5293, which evaluates intervertebral disc syndrome, is 
applicable as he currently has disc and neurological 
involvement of the cervical spine.  Indeed, the evidence is 
clear that the veteran does have disc involvement, although 
it is not clear to what extent the veteran has neurological 
impairment.  However, as the RO noted in the January 1998 
supplemental statement of the case, service connection is not 
in effect for disc disease of the cervical spine, and the 
medical evidence indicates that the veteran's disc problems 
in the neck region are the result of a post-service motor 
vehicle accident.  The Board specifically notes Dr. S's 
unequivocal assertion was that the veteran's current cervical 
spine problems were the result of the post-service motor 
vehicle accident.  The Board also notes that prior to his 
October 1996 accident the veteran had MRI and CT scans that 
reflected some disc disease, but disc disease was not noted 
during service and the preponderance of the evidence is 
against a link to service.  In this case, the effects of the 
service-connected disability were distinguished from a 
nonservice-connected disability, and the aggregation of 
manifestations is not warranted.  Mittleider, 11 Vet. App. 
181.  Because of Dr. S's opinion, and in the absence of a 
contrary opinion, the Board must find that an evaluation 
under Diagnostic Code 5293 is not warranted.  
Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  
In this regard, the Board finds that there has been no 
showing by the veteran that his cervical spine disorder, 
standing alone, has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  In this respect, the RO has granted the 
veteran a total disability rating based upon individual 
unemployability due to service connected disabilities.  While 
the veteran's various service-connected disabilities may 
preclude employment, the current 100 percent evaluation 
envisions this.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for cardiovascular disease and 
hypercholesterolemia is denied.

An initial rating of 10 percent is granted for the veteran's 
traumatic arthritis of the cervical spine, from December 1, 
1994, to March 10, 1996.

A disability evaluation in excess of 10 percent for the 
veteran's traumatic arthritis of the cervical spine is 
denied.


REMAND

A January 1998 rating decision, among other issues, denied 
service connection for arthritis of the thoracic spine, 
elbows, fingers and ankles.  That rating decision also denied 
increased ratings for hearing loss, an ulcer/irritable bowel 
syndrome, and continued a noncompensable evaluation for 
epididymitis.  In correspondence received in February 1998, 
the veteran expressed his disagreement with respect to the 
denial of service connection for arthritis of the thoracic 
spine, elbows, fingers and ankles, the denial of an increased 
rating for hearing loss, the denial of an increased 
evaluation for an ulcer/irritable bowel syndrome and the 
denial of an increased rating for epididymitis.  

A December 1999 deferred rating action indicates that the 
veteran's notice of disagreement with regard to arthritis of 
the elbows, fingers and ankles was not timely filed.  
December 1999 correspondence from the RO to the veteran 
stated that the veteran's notice of disagreement with respect 
to these issues was untimely.  However, the veteran stated in 
his January 2000 response that he indeed filed a timely 
notice of disagreement.  As noted above, the RO did receive a 
notice of disagreement within time limit prescribed in 
38 C.F.R. § 20.302.  

However, a statement of the case has not been issued, nor a 
substantive appeal received on these issues.  The failure to 
issue a statement of the case is a procedural defect 
requiring a remand.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  
See also 38 C.F.R. § 19.9(a) (2000) (stipulating that, if 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction and specify the action to be 
undertaken).  Additionally, on remand, the RO should complete 
any additional development deemed necessary.  38 C.F.R. § 
19.26 (2000).  

In light of the above, these claims are REMANDED for the 
following:

1.  The RO is requested to issue the 
veteran and his representative an 
appropriate statement of the case 
concerning his claims for service 
connection for arthritis of the thoracic 
spine, elbows, fingers and ankles, and 
his claims for higher evaluations for 
hearing loss, ulcer/irritable bowel 
syndrome and epididymitis.

2.  The RO is requested to review the 
claims files and ensure that all 
development action deemed necessary by 
the Veterans Claims Assistance Act is 
completed with respect to any claim on 
appeal.

3.  If a timely substantive appeal has 
been received with respect to the 
veteran's claims for service connection 
for arthritis of the thoracic spine, 
elbows, fingers and ankles, and his 
claims for higher evaluations for hearing 
loss, ulcer/irritable bowel syndrome and 
epididymitis, then the claims should be 
returned to the Board for appellate 
action.  The veteran and his 
representative are reminded that Board 
jurisdiction is limited to those issues 
in which a timely substantive appeal is 
received following the issuance of a 
statement of the case.  38 C.F.R. 
§§ 20.101, 20.200 (2000).

The purpose of this REMAND is to afford due process; the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matters remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required until he is notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



